Citation Nr: 1637430	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder, claimed as due to a head injury.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury.

3. Entitlement to service connection for loss of teeth, claimed as due to a head injury.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for residuals of a broken tailbone.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied each of the claims for service connection on appeal as well as the application to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder.  During the pendency of this appeal, jurisdiction was transferred to the RO in Salt Lake City, Utah.

The Veteran testified at a June 2015 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.  The record was held open for 60 days to allow the Veteran to submit additional evidence.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The issues of whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder, entitlement to service connection for residuals of a TBI and loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a back disorder, or of any back condition identified as a residual of the claimed in-service back injury.

2. The Veteran does not have a current diagnosis of a broken tailbone, or of any tailbone condition identified as a residual of the claimed in-service tailbone injury.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for a broken tailbone have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

The RO notified the Veteran in an April 2013 letter of the evidence needed to substantiate these claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).  In this case, VA obtained the Veteran's service, VA, and private treatment records, and lay statements.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for a Back Disorder - Analysis

The Veteran seeks service connection for a back disorder.  He claims that his back was injured during service when he was hit by the hydraulic tailgate and was knocked onto his back.  He reported that he had three back surgeries at Cottonwood Hospital, now Intermountain Medical Center, between 2005 and 2008.  

There is no evidence of a current diagnosis or current symptoms of a back disorder in the record.  In May 2014, the RO sent a medical records request to Cottonwood, specifically seeking all records related to the Veteran's back.  The record includes medical treatment records from Cottonwood, but these records do not include treatment for or diagnosis of a back disorder.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, in many instances, laypersons are competent to provide etiological opinions. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to diagnose a back disorder due to the medical complexity of the matter. See Jandreau, 492 F.3d 1372, 1377 n.4. Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that there is no competent evidence in the record to support a finding that the Veteran has a current back disorder.  As there is no back disorder, the Board does not reach the issue of a nexus with service.

The weight of the evidence is thus against a finding that the Veteran has a current back disorder. As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for a back disorder is denied.

Service Connection for Residuals of a Broken Tailbone - Analysis

The Veteran seeks service connection for residuals of a broken tailbone.  He claims that the he broke his tailbone when he fell after being hit by a hydraulic tailgate.  He stated that he did not know it was broken until after he had the third back surgery and they found a broken bone in his body.  The Board notes that the Veteran has not identified any specific residuals of a broken tailbone that would constitute a current disability.

There is no evidence of current residuals of a broken tailbone in the record.  In May 2014, the RO sent a medical records request to Cottonwood, specifically seeking all records related to the Veteran's back surgeries.  The record includes medical treatment records from Cottonwood, but these records do not include treatment for or a diagnosis of residuals of a braoken tailbone. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, in many instances, laypersons are competent to provide etiological opinions. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to diagnose residuals of a broken tailbone due to the medical complexity of the matter. See Jandreau, 492 F.3d 1372, 1377 n.4. Thus, the Veteran is not competent to render such a diagnosis.

After a review of all of the evidence of record, both lay and medical, the Board finds that there is no competent evidence in the record to support a finding that the Veteran has current residuals of a broken tailbone.  As there are no residuals of a broken tailbone, the Board does not reach the issue of a nexus with service.

The weight of the evidence is thus against a finding that the Veteran has current residuals of a broken tailbone.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury, or nexus, is unnecessary. Entitlement to service connection for residuals of a broken tailbone is denied.


ORDER

Service connection for a back disorder is denied.

Service connection for a broken tailbone is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In his February 2005 claim for service connection for a cervical spine disorder, claimed as a neck injury, the Veteran indicated that he was treated for a neck injury at the Naval Hospital in Jacksonville, Florida in May 1963.  During his June 2015 Board hearing, the Veteran asserted that all of the claimed conditions stem from a single incident during service in which he was hit on the side of the head by a hydraulic lift gate.  

Service treatment records described this incident in a September 1964 note, indicating that the Veteran was struck on the right side of his face by a hydraulic tailgate.  The note indicated that the Veteran was not knocked unconscious, but was merely "addled."  The note also indicated that the Veteran had no loose teeth, and had an abrasion on the right side of his face.  

However, it does not appear that records from the Jacksonville Naval Hospital have been requested by the AOJ specific to treatment of a neck injury in May 1963.  Thus, the AOJ should contact the Jacksonville Naval Hospital, National Personnel Records Center (NPRC), or any other appropriate location to attempt to recover medical records related to the Veteran's treatment in May 1963 at the Jacksonville Naval Hospital. 

In addition, the Board notes that on entrance examination, there was no indication that the Veteran had any missing teeth.  However, on separation examination, dental findings reflect that several of the Veteran's teeth were missing.  The Board is unable to make a determination as to how the Veteran lost his teeth in service and finds that a VA dental examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records from May 2016 to the present.

2. Contact the NPRC or other appropriate custodian and make every effort to obtain any outstanding service treatment records from May 1963 at the Jacksonville Naval Hospital for treatment of a neck injury.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3. If such treatment records are obtained, schedule the Veteran for any appropriate VA examinations that are warranted by the new evidence.

4. Schedule the Veteran for a VA dental examination to determine the nature and etiology of the Veteran's loss teeth.  The examiner is requested to review the claims file and discuss pertinent evidence and the Veteran's assertions.  Following an examination and review of the claims file, the examiner should: 

a) Identify any current dental disorders, to include any tooth loss.

b) For each identified disorder, determine whether it is at least as likely as not that any identified disorder is related to trauma during the Veteran's active military service. 

c) If tooth loss is found, the examiner should determine whether there is also bone loss (or loss of the substance of the body) of the maxilla or mandible? 

a. If yes, is it at least as likely as not that this bone loss
b. caused the tooth loss?  b. If yes, is it at least as likely as not that this bone loss was caused by trauma or disease? 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


